This is a proceeding under article 78 of the Civil Practice Act and article 16 of the Tax Law to review final determinations by the State Tax Commission which denied applications of the petitioners for the refund of income taxes theretofore voluntarily paid by each of them for the calendar year 1934. The sole question presented is whether petitioners are entitled to a return of their 1934 income taxes. The evidence shows that petitioners were residents of the State of New York during the year 1934 and maintained a permanent place of abode during that period in this State, and that they had no permanent place of abode outside this State during that year. Petitioners also failed to establish that they spent not to exceed thirty days within the State of New York during the year 1934. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.